Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of election of species in the reply filed on 9/8/21 is acknowledged. Therefore, Examiner will exam elected claims and embodiment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Peng (US 20110049319) in view of Huang (US 20120218705 A1)
With regard claim 1, Peng discloses A detachable cage, (abstract; fig 1-4) comprising: a cage body (at least fig 1); a handle, pivotally connected to the cage body (at least fig 2, 70 and associated parts as discussed in the following rejection); a first holding structure, disposed on the cage body (the structure being detachably engaged with the 2nd holding structure; see below); a second holding structure, disposed on the handle (at least fig 3-4; the structure disposed on the handle), comprising a second holding portion and being detachably engaged with the first holding structure through the second holding portion, the second holding portion being slidably disposed on the handle (fig 4).
Peng lacks teaching (as a whole structure): a button, movably disposed on the handle, the button comprising an abutting 15portion sliding on the second holding portion, the button being operable to be pressed to push against the second holding structure through the abutting portion to disengage the first holding structure and the second holding structure from each other, so as to allow the handle to rotate outward relative to the cage body. 
Hung teaches a cage comprising: a button, movably disposed on the handle (at least fig 4-6; the portion can be press/handle by the user; Examiner consider as a button), the button comprising an abutting 15portion sliding on the second holding portion (see fig 4-6), the button being operable to be pressed to push against the second holding structure through the abutting portion (compare fig 6, fig 5) to disengage the first holding structure and the second holding structure from each other (see fig 4-6), so as to allow the handle to rotate outward relative to the cage body (paragraph [26]-[31]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature 
Regarding claim 5, modified Peng further disclosed the second holding structure comprises a second holding portion 25restoring structure (compare Hung’s fig 5, fig 6), and the second holding portion restoring 30structure is disposed to drive the second holding portion to return to an original 2Appl. No. 16/930,263Reply to Office action of September 16, 2021position of the second holding portion (compare Hung’s fig 5, fig 6).
Regarding claim 8, modified Peng further disclosed the first holding structure is fixedly disposed on the cage body (at least fig 4), and the first holding structure is a hooked structure (at least fig 3-4; the structure can catches the other structure; Examiner consider as a hook), protruding from a side of the cage body toward the second holding portion (at least fig 2, fig 4).
Regarding claim 10, modified Peng further disclosed a force generating structure, disposed to apply a pushing force to the handle to drive the handle to rotate outward relative to the cage body (compare fig 5, fig 6; paragraph [26]-[31]), wherein when the first holding structure and the second holding structure are disengaged from each other, the handle rotates outward relative to the cage body under the pushing force(compare fig 5, fig 6; paragraph [26]-[31]).
With regard claim 9, modified Peng further disclosed a button restoring structure, connected to the button and the handle (paragraph [26]-[31]; see also F4-6).

Allowable Subject Matter
Claims 6, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 6, the allowability resides in the overall structure of the device as recited in this independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the second holding portion is slidably disposed on the handle and has a first surface and a second surface connected to the first surface, the button is slidably disposed on the handle in a button sliding direction, the button sliding direction and an extension direction of the first surface form an acute angle, the button sliding direction is parallel to an extension direction of the second surface, the button has an abutting portion, and the abutting portion slides on the first surface or the second surface, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Peng (US 20110049319), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “Thereby, the button pushes against the second holding structure by the abutting portion sliding on the second holding portion. 
Furthermore, because the button and the second holding structure are not connected as a rigid body, the movement direction of the button can be different from that of the second holding structure, which facilitates the design flexibility of the engaging and disengaging mechanism. On the contrast, in Peng, the button (76) and the second holding structure (the structure disposed on the handle (70) for hooking the structure (34)) are connected as a rigid body and perform the same movement. The button (76) does not have an abutting portion sliding on the second holding portion and does not pushes against the second holding structure by the abutting portion sliding on the second holding portion.” (pages 6 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Applicant’s arguments with respect to all the argued claims have been considered but are moot because the arguments do not apply to current ground of rejection being used in the current rejection. 
In this case, Hung teaches a cage comprising: a button, movably disposed on the handle (at least fig 4-6; the portion can be press/handle by the user; Examiner consider as a button), the button comprising an abutting 15portion sliding on the second holding portion (see fig 4-6), the button being operable to be pressed to push against the second holding structure through the abutting portion (compare fig 6, fig 5) to disengage the first holding structure and the second holding structure from each other (see fig 4-6), so as to allow the handle to rotate outward relative to the cage body (paragraph [26]-[31]). 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841